DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/22 has been entered.
Claims 7-12 have been cancelled.  Claims 1-6 are pending and examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being obvious over Szewczyk et al. (WO 2010/081079 A2, of record) in view of Ziegler et al. (“Safety and Metabolic Effects of L-Glutamine Administration in Humans,” Journal of Parenteral and Enteral Nutrition, 1990, 14, 4, 137-145, of record) and Jones et al. (US Patent Application 2010/0273703 A1, of record).  
The instant claims are directed to a method of treating diabetes by administering a composition consisting of L-glutamine and water.  
Szewczyk et al. teach a method of treating diabetes in a patient in need thereof by administering glutamine (claims 1-2, 4), which can exist as multiple enantiomers or enantiomerically enriched mixtures (paragraph 034).  Oral administration is taught (paragraph 036).  The pharmaceutical compositions can be administered with pharmaceutically acceptable carriers, diluents, and excipients (paragraphs 040-041).  A therapeutically effective amount depends on a number of factors, such as species, age, weight, severity, and nature of formulation.  The active agents may be in the range of 0.01 to 100 mg/kg body weight of the mammal per day, preferably 0.3 to 30 mg/kg, or for a 70 kg adult the actual amount of 21 to 2100 mg (paragraph 042).  Szewczyk et al. also teaches that the Hb A1C was measured before treatment and at 1, 2, and 6 weeks after start of the treatment (paragraphs 053-054).
However, Szewczyk et al. fail to disclose a composition consisting of L-glutamine or the Hb A1C levels.  
Ziegler et al. teach that L-glutamine is well tolerated in healthy humans for an average of 4 weeks (page 144, left column, first paragraph).
Jones et al. teach that the American Diabetes Association has recommended that patients with diabetes be treated to a goal of Hb A1C of <7% (paragraphs 0004-0005).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have administered L-glutamine as the only active agent, as taught by Ziegler et al., in the method of treating diabetes by administering glutamine, as taught by Szewczyk et al., to a patient with an Hb A1C level of at least 7% in order to lower the level to below 6.3%, as taught by Jones et al.
A person of ordinary skill in the art would have been motivated to administer a composition consisting of L-glutamine because Szewczyk et al. teach, in general, that glutamine is the sole active agent useful for treating diabetes, and specifically mentions the use of various enantiomers thereof.  Since Ziegler et al. teach that L-glutamine is well tolerated for over 4 weeks, it would be obvious to administer it to a patient in need thereof.  Furthermore, a person of ordinary skill in the art would have been motivated to administer to a patient with a Hb A1C level of at least 7% since Jones et al. teaches that this is the standard at which diabetes treatment should start.  Accordingly, it would be obvious to the skilled artisan that lowering this Hb A1C level well below 7% would be targeted for the treatment regimen.

Response to Arguments
Applicant argues that the claimed dosage amounts (150 to 7000 mg/kg) are clearly outside the range (0.01 to 100 mg/kg) as discussed by Szewczyk by at least 50%.
This is not persuasive because one of ordinary skill in the art would not view going to 150 mg/kg from 100 mg/kg as being outside the realm of optimization for one of ordinary skill in the art.  It would be obvious for the skilled artisan to optimized the dosage amounts of L-glutamine to 150 mg/kg, absent a showing of criticality or unexpected results, because this is a result effective parameter that the skilled artisan knows how to optimize based on a variety of factors, such as sex, age, weight, severity of symptoms, overall health, side effects, toxicity, etc.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04
Applicant argues that Ziegler’s data is drawn to toleration by “healthy humans,” whereas the instant claims are drawn to treating humans with diabetes.
	This is not persuasive because Applicant has misunderstood the formulation of the obviousness rejection.  Szewczyk already teaches a method of treating diabetes by administering glutamine.  Zeigler was only used to show that a specific form of glutamine exists and can be used with the same reasonable expectation of success.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Jones does not disclose how one should achieve the goal of an Hb A1C of under 7%.
This is not persuasive because this limitation is not found in the claims. If Applicant is referring to the claimed method steps of treating diabetes, Applicant’s attention is directed to the teachings of Szewczyk et al.
Applicant argues that excipients can drastically affect activity.
This is not persuasive because the burden is on the Applicant to show that a particular excipient would dramatically affect the activity of the active agent.
Applicant argues that Szewczyk et al. only claims efficacy upon colonic delivery by bypassing the upper digestive tract, whereas the instant claims require ingestion of the active agent.
This is not persuasive because Applicant’s conclusion is not accurate as Szewczyk et al. clearly teach oral administration (paragraph 036).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/
Primary Examiner, Art Unit 1627